Dismissed and Memorandum Opinion filed December 11, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00506-CV

                       CRYSTAL R. DAVIS, Appellant

                                        V.
                   LITTLE NELL APARTMENTS, Appellee

              On Appeal from the County Civil Court at Law No. 4
                            Harris County, Texas
                       Trial Court Cause No. 1047273

                   MEMORANDUM                   OPINION


      This is an appeal from a judgment signed June 19, 2014. The clerk’s record
was filed September 3, 2014. The reporter’s record was filed August 22, 2014. No
brief was filed.

      On October 16, 2014, this court issued an order stating that unless appellant
submitted a brief on or before November 17, 2014, the court would dismiss the
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).
      Appellant filed no brief or other response. Accordingly, the appeal is ordered
dismissed.



                                      PER CURIAM


Panel consists of Chief Justice Frost and Justices Boyce and McCally.




                                         2